Citation Nr: 0318173	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  97-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for neuropathy and 
nerve damage secondary to service-connected post-operative 
residuals of a right total knee replacement.

2.  Entitlement to an increased disability rating for post-
operative residuals of a right total knee replacement, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to July 1946 
and from August 1952 to October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio:  a rating decision dated in August 1995, 
which granted the veteran's claim for an increased disability 
rating for his service-connected post-operative residuals of 
a right total knee replacement as follows:  a 100 percent 
convalescent rating under 38 C.F.R. § 4.30 from May 24, 1995 
to July 31, 1995, followed by a temporary total rating from 
August 1, 1995 until July 31, 1996, followed by a 30 percent 
schedular rating effective on and after August 1, 1996; and 
from an August 1999 rating decision, which denied the 
veteran's claim for service connection for neuropathy and 
nerve damage secondary to his service-connected right knee 
disability.  The veteran filed timely appeals to these 
determinations, claiming entitlement to a disability rating 
in excess of 30 percent for his service-connected post-
operative residuals of a right total knee replacement, and 
entitlement to service connection for neuropathy and nerve 
damage secondary to his service-connected right knee 
disability.

In July 2003, the undersigned Veterans Law Judge granted the 
veteran's motion to advance this case on the docket for good 
cause shown under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2002).  The veteran also 
testified at a hearing chaired by the undersigned Veterans 
Law Judge in July 2003, and a copy of his testimony has been 
added to his claims file.  His claims are now before the 
Board for appellate review.

The Board notes that in its July 2003 Informal Brief of 
Appellant in Appealed Case the veteran's service 
representative raised the issue of entitlement to a total 
rating for compensation based on individual unemployability 
due to a service-connected disability.  As this issue has not 
been developed or certified for appellate review, it is 
hereby referred to the RO for appropriate action.

The issue of the veteran's entitlement to an increased 
disability rating for post-operative residuals of a right 
total knee replacement, currently evaluated as 30 percent 
disabling, will be addressed in the REMAND section 
immediately following this decision


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file contains no competent medical 
evidence which indicates that his current peripheral 
neuropathy is related to his service-connected right knee 
disability; the veteran's claims file contains extensive 
evidence indicating that the veteran's peripheral neuropathy 
in due to his diabetes mellitus, which is not a service-
connected disability.


CONCLUSION OF LAW

A disorder manifested by neuropathy and nerve damage was not 
incurred in or aggravated by the veteran's active service, 
may not be presumed to have been incurred during such 
service, and was not proximately due to, the result of or 
aggravated by his service-connected post-operative residuals 
of a right total knee replacement. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2002); 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection claim, as well as notice 
of the specific legal criteria necessary to substantiate this 
claim.  The Board concludes that discussions as contained in 
the initial rating decisions dated in August 1995 and August 
1999, in the statements of the case (SOCs) issued in August 
1996 and December 1999, in the supplemental statements of the 
case (SSOCs) issued in March 1997, July 1998, February 1999, 
and January 2002, at the time of the veteran's hearing before 
the undersigned Veterans Law Judge in July 2003, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications (38 U.S.C.A. § 5102), providing 
notice to claimants of required information and evidence 
under (38 U.S.C.A. § 5103), and the duty to assist claimants 
(38 U.S.C.A. § 5103A).  The RO described the evidence needed 
to establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The veteran was again 
advised of these rights, as well as the relevant laws and 
regulations, in the SSOC issued to him in January 2002.  The 
Board finds, therefore, that such documents are in compliance 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes, surgical reports, hospitalization 
summaries, and medical statements, VA outpatient treatment 
notes and examination reports, and numerous personal 
statements made by the veteran in support of his claim.  The 
veteran testified at a hearing held via videoconference 
before the undersigned Veterans Law Judge in July 2003, and a 
transcript of this testimony has been associated with the 
veteran's claims file.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  In addition, 
certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, 126 F.3d at 1464.; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, 126 F.3d at 
1464; Grottveit, 5 Vet. App. at 93, Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that he currently suffers from a 
neurological disorder of the upper and lower extremities and 
the groin area which is due to his service-connected post-
operative residuals of a right total knee replacement, to 
particularly include right knee surgery performed in May 1997 
to treat an infected right total knee arthroplasty.  The 
Board observes that the veteran has not asserted that his 
neurological disorder began either in service or within one 
year of discharge, or is otherwise directly related to 
service.  Therefore, the Board shall confine its discussion 
to the secondary service connection claim advanced by the 
veteran.

A review of the veteran's claims file reveals numerous 
diagnoses of peripheral neuropathy from 1996 to the present.  
However, following an extensive review of the veteran's 
claims file, the Board has identified no competent medical 
evidence which relates this disorder in any way to his right 
knee disability.  On the contrary, the veteran's claims file 
is replete with medical evidence which specifically indicates 
that his peripheral neuropathy is due to his diabetes 
mellitus.  This evidence includes VA diagnoses of peripheral 
neuropathy secondary to peripheral neuropathy (October 1996), 
diabetic painful neuropathy (December 1997, March 1998), 
diabetic sensory neuropathy (April 1998), and painful 
diabetic peripheral neuropathy (September 2000, December 
2000), among many others.  Of particular note is the report 
of a VA neurology consultation in March 2000, at which time 
the veteran was seen by a neurologist on referral for 
treatment of painful peripheral neuropathy.  This neurologist 
offered the following discussion: 

On walking in, pt. started to let me know 
about a Staph infection that caused the 
PN, and that he wanted compensation from 
the VA.  I let him know that was a 
different department.  He stated 'well, I 
thought that your input would help.'  I 
explained to him that a Staph infection 
of a joint does not cause a neuropathy to 
my knowledge.  He disagreed, and stated 
that he read it in a journal.  I 
explained that the most likely culprit 
was the DM, which he has had since '82[,] 
but he insisted that the problem started 
after the Staph infection in '97.  I had 
to point out a note in the chart dated 
10/2/96 talking about the painful 
neuropathy.

Following a discussion of the veteran's current complaints, 
including painful neuropathy in the groin, hands, etc., and 
an examination, the examiner rendered a diagnosis of "Pt. 
with sig[nificant] PN most likely due to DM.  Pt. quite 
insistent about the Staph infection being the cause of his 
neuropathy.  Pain is inadequately controlled."

In fact, there is nothing in the claims file, other than the 
veteran's own contentions, as set forth during his July 2003 
hearing before the undersigned Veterans Law Judge and in 
extensive correspondence submitted to VA, which would tend to 
establish that his current peripheral neuropathy is related 
in any way to his service-connected right knee disability.  
However, as the veteran is not a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation of his peripheral neuropathy.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current 
peripheral neuropathy is related to his service-connected 
post-operative residuals of a right total knee replacement 
cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for neuropathy and nerve damage 
secondary to service-connected post-operative residuals of a 
right total knee replacement.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for neuropathy and nerve damage secondary 
to service-connected post-operative residuals of a right 
total knee replacement is denied.




REMAND

The veteran has also claimed entitlement to an increased 
disability rating for his service-connected post-operative 
residuals of a right total knee replacement, currently 
evaluated as 30 percent disabling.  The Board observes that 
the most recent VA examination of the veteran's right knee 
took place in March 2000.  The Board observes that following 
the receipt and review of this examination report, the RO 
determined that a second examination was needed in order to 
fully assess the severity of the veteran's right knee 
disorder.  Specifically, the RO noted that the examiner had 
not commented on objective findings of pain on motion.  In 
addition, the RO noted that the examiner had stated that the 
veteran used a walker, but found full muscle strength and no 
ligamentous instability in the right knee, and x-rays 
revealed no evidence of instability of the knee prosthesis.  
Thus, the RO determined that the examiner should indicate 
whether the walker or other assistive device was needed for 
the residuals of the right knee replacement or due to another 
disability.

The veteran was scheduled for this additional joints 
examination in November 2000.  However, a computer-generated 
printout indicates that this examination was "cancelled 
(vet. refused exam this location)."  In August 2001, the RO 
sent the veteran a letter informing him that "The VA 
hospital in Cleveland claims that you refused an exam at 
their facility.  It is important for you to report for this 
exam in order for us to make a determination on your claim.  
Please let us know if you are willing to report for this 
exam.  If we don't hear from you within 60 days, we will have 
to make a decision based on the evidence of record."  While 
several statements from the veteran were received by VA in 
the months that followed this request by the RO, none of them 
indicated that the veteran would be willing to report for an 
examination if scheduled, or addressed this issue in any way.  

Under normal circumstances, given the veteran's failure to 
report, without good cause, for his scheduled examination, 
the Board would evaluate the veteran's claim based on the 
evidence currently of record.  See 38 C.F.R. § 3.655 (2002) 
("[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.").  
However, the Board observes that at the time of the veteran's 
recent Board hearing before the undersigned Veterans Law 
Judge in July 2003, the veteran essentially indicated that 
his right knee disability had recently worsened in severity.  
In addition, under the VCAA, which was enacted subsequent to 
the time of the veteran's most recent VA examination, the 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2002).  
Therefore, in order to afford the veteran every opportunity 
to establish his claim, the Board finds that a REMAND to the 
RO to afford the veteran a new VA examination is in order.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his post-operative 
residuals of a right total knee 
replacement.  The claims folder should be 
made available to the examiner for review 
before the examination.  Any and all 
tests deemed necessary by the examiner 
for a full evaluation should be 
accomplished.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
or pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  

The examiner should also offer an opinion 
as to whether the veteran's right total 
knee replacement has chronic residuals 
that are characterized by severe painful 
motion or weakness.

The examiner should also offer an opinion 
as to whether the veteran's right knee 
disorder is of such severity as to 
require the use of a walker or 
wheelchair, or whether the need to use 
these devices, if applicable, is due to 
other disabilities.  The report of the 
examination should be typed.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to an increased disability 
rating for his service-connected post-
operative residuals of a right total knee 
replacement, currently evaluated as 30 
percent disabling.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to 


the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



	                     
______________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


